                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

CHARLES WILLIAM MEDLIN,           §
                                  §
v.                                §
                                  §                            Civil Action No. 4:18-cv-04360
STATE BAR OF TEXAS,               §
COMMISSION FOR LAWYER DISCIPLINE, §
and LINDA A. ACEVEDO              §


DEFENDANTS STATE BAR OF TEXAS, COMMISSION FOR LAWYER DISCIPLINE,
            AND LINDA A. ACEVEDO’S MOTION TO DISMISS


1.        Defendants, the State Bar of Texas, the Commission for Lawyer Discipline, and Linda A.

Acevedo move to dismiss this case for want of subject-matter jurisdiction under Fed.R.Civ.P. Rule

12(b)(1) or, alternatively, for failure to state a claim on which relief can be granted under

Fed.R.Civ.P. Rule 12(b)(6). Dismissal is sought because this Honorable Court should abstain from

considering both the injunctive and declaratory actions, and because Plaintiff’s claims have no

basis in law.


                                               FACTS

2.        On April 23, 2018, Robert Vance Medlin filed a grievance against Plaintiff Charles

William Medlin,1 a Texas attorney, alleging violations of the Texas Disciplinary Rules of

Professional Conduct.




1
    References to “Medlin” will refer to the Plaintiff in this case, Charles William Medlin.
                                                   1
3.      After an investigation of the grievance, the Office of the Chief Disciplinary Counsel

notified Medlin of its “Just Cause” finding and gave Medlin the option to have the matter heard in

state district court, or before the Grievance Committee. Medlin elected district court.

4.      On October 30, 2018, the Office of the Chief Disciplinary Counsel forwarded its Original

Disciplinary Petition and Requests for Disclosure to the Supreme Court of Texas to await judicial

assignment. 2 To date, a judge has not yet been appointed and the case has not been filed in state

district court.

5.      Texas attorney discipline actions are governed by Part III of the Texas Rules of

Disciplinary Procedure. Rule 3.08A states that “Disciplinary Actions are civil in nature,” and Rule

3.08C states that “Disciplinary Actions must be proved by a preponderance of the evidence.”

6.      On November 19, 2018, Medlin filed this lawsuit seeking injunctive relief prohibiting

defendants from “filing” or “prosecuting” the disciplinary action against him under Rules 3.08A

and 3.08C.

7.      In this lawsuit, Medlin also seeks a declaratory judgment that Rules 3.08A and 3.08C are

unconstitutional.

                                          ARGUMENT


A.      The Eleventh Amendment bars Medlin’s claims against the State Bar of Texas and
        the Commission for Lawyer Discipline.

8.      The State Bar of Texas and the Commission for Lawyer Discipline are entitled to Eleventh

Amendment Immunity. “The Judicial Power of the United States shall not be construed to extend




2
  Although Medlin refers to this petition as the “disbarment suit,” a public reprimand, probated
suspension, or active suspension are also available sanctions in the event a finding of Professional
Misconduct is made. Tex. Rules Disciplinary P. 3.10, 1.06Z.
                                                 2
to any suit in law or equity, commenced or prosecuted against one of the United States by Citizens

of another State, or by Citizens of any Foreign State.” U.S. CONST. amend. XI.

9.     The Supreme Court has long interpreted the Eleventh Amendment as barring suits by a

citizen against another state and suits by a citizen against his own state. Hans v. Louisiana, 134

U.S. 1 (1890). In general, the Eleventh Amendment leaves federal courts without jurisdiction to

entertain suits directed against states. Green v. State Bar of Tex., 27 F.3d 1083, 1087 (5th Cir.

1994). “[T]he Eleventh Amendment by its terms clearly applies to a suit seeking an injunction.”

Cory v. White, 457 U.S. 85, 91 (1982). The immunity provided by the Eleventh Amendment may

be waived only by an express, unambiguous declaration of waiver. Welch v. Tex. Dep’t of

Highways and Public Transp., 483 U.S. 468, 473-474 (1987); Hans, 134 U.S. at 16-17.

10.    In this case, Medlin sues the State Bar of Texas, an agency of the State of Texas, which is

entitled to the immunity provided by the Eleventh Amendment, as well as the Commission for

Lawyer Discipline, which is a committee of the State Bar and, therefore, entitled to the same

immunity. 3 Green, 27 F.3d at 1087; Krempp v. Dobbs, 775 F.2d 1319, 1321 (5th Cir. 1985).

When considering the issue, the Fifth Circuit has concluded that the State Bar and its committees

and divisions are state agencies for purposes of Eleventh Amendment immunity. Bishop v. State

Bar of Texas, 791 F.2d 435 (5th Cir. 1986); Hensler v. Dist. Four Grievance Comm. of the State

Bar of Tex., 790 F.2d 390 (5th Cir. 1986); Gilbert v. Perry, 302 F. App’x 320 (5th Cir. 2008)

(per curiam).

11.    Because these defendants are protected by the Eleventh Amendment, Medlin’s claims

could succeed only if there existed an unambiguous express waiver of immunity. He can identify


3
 The State Bar is an agency of the Texas judicial department. TEX. GOV’T CODE ANN. § 81.011(a)
(West 2017). The Commission for Lawyer Discipline is a standing committee of the State Bar.
TEX. GOV’T CODE ANN. § 81.076(b) (West 2017).
                                                3
no such waiver. This Court should therefore dismiss Medlin’s claims against the State Bar of

Texas and the Commission for Lawyer Discipline for want of jurisdiction pursuant to the Eleventh

Amendment.

B.     Challenges to ongoing state disciplinary proceedings are barred under the Younger
       abstention doctrine.

12.    Based on authority from the United States Supreme Court and the Fifth Circuit, the

Younger abstention doctrine precludes Medlin’s suit. There is historically clear federal policy that

attorney disciplinary proceedings are of such a judicial nature, brought for the vital state interest

of regulating the state courts and state judicial process, that federal courts should not intervene.

See Middlesex County Ethics Committee v Garden State Bar Assoc., 457 U.S. 423 (1982),

13.    In Middlesex, the Supreme Court applied the doctrine of jurisdictional abstention it had

articulated previously in Younger v. Harris, 401 U.S. 37 (1971). The overarching focus of the

analysis is comity between the state and federal governments and the recognition of the state

interests involved. “Proceedings necessary for the vindication of important state policies or for

the functioning of the state judicial system,” such as the bar disciplinary proceedings in that case,

“also evidence the state’s substantial interest in the litigation.” Middlesex at 432.

14.    In such matters, the Court held abstention from exercising jurisdiction is appropriate to

avoid interference in state judicial proceedings, even when an issue of constitutional import has

been raised. In the Court’s three-part analysis, they tested: a) Whether the state bar proceedings

constituted an ongoing judicial proceeding; b) Whether the proceedings implicated important state

interests; and c) whether there would be a chance to raise constitutional questions in the state

proceeding. Middlesex at 432.

15.    The Younger abstention doctrine, and its interpretation in Middlesex, has been directly

applied in Texas. In Wightman v Texas Supreme Court, 84 F.3d 188 (5th Cir. 1996), the Fifth

                                                  4
Circuit affirmed abstention in a disciplinary proceeding which the respondent had tried to enjoin

in federal court. “It is now well recognized that attorney disciplinary proceedings are among those

judicial proceedings invested with sufficiently important state interest to warrant deference under

Younger.” Wightman, 84 F.3d at 189-190.           The Fifth Circuit recently mentioned attorney

discipline as a type of case where Younger applies, affirming that Wightman and Middlesex remain

good law. Morris v. Robinson, 710 Fed. App’x. 238, 240 (5th Cir. 2018).

16.    The first two criteria are satisfied and essentially undisputed in this case. Medlin’s

allegations center on the third requirement—whether Medlin has an adequate opportunity in the

state proceedings to raise his federal constitutional challenges.

17.    The attorney being prosecuted for professional misconduct in Wightman sought to enjoin

the state disciplinary proceedings while he questioned the constitutionality of the bar disciplinary

rule applied to him. The court found that the Texas disciplinary process affords opportunities to

present constitutional claims throughout the trial and appeal process. “We conclude, as we have

in the past, that the Texas scheme for disciplining attorneys is fully capable of considering the

constitutional arguments of attorney-defendants.”       Wightman at 180.     Like the attorney in

Wightman, Medlin has failed to demonstrate that he lacks an adequate opportunity to raise his

claims in the state courts. The state district court, the First or the Fourteenth Court of Appeals,

and the Texas Supreme Court are competent bodies for analyzing Medlin’s constitutional

challenges.

18.    Medlin argues that because similar constitutional arguments were rejected in proceedings

involving another Texas attorney, Jesus E. Tirrez, federal court intervention is now appropriate in

Medlin’s disciplinary proceeding. Setting aside the fact that the Tirrez case has no bearing on

Medlin’s current opportunity to raise his claims in the state courts, it is important to note that



                                                  5
Younger is not a requirement to exhaust state remedies. Younger does not permit a litigant to go

to federal court after exhausting state court opportunities; it considers only whether there is an

adequate opportunity to raise the constitutional claims in the state proceedings. Where such an

opportunity exists, principles of comity require federal courts to abstain. To the extent this lawsuit

seeks to attack the state courts’ rulings in the Tirrez proceedings, when constitutional claims have

been decided by the state court, additional principles of comity and abstention doctrines preclude

federal district courts from considering those same claims on collateral attack, as explained in

Liedtke v. State Bar of Texas, 18 F.3d 315 (5th Cir. 1994) and Musslewhite v. State Bar of Texas,

32 F.3d 942, 945 (5th Cir. 1994) (cert. denied, 515 U.S. 1103 (1995)).

19.    Accordingly, Medlin has failed to demonstrate that he lacks an adequate opportunity to

raise his claims in the state courts. The state district court, the First or the Fourteenth Court of

Appeals, and the Texas Supreme Court are competent bodies for analyzing Medlin’s constitutional

challenges. Should they reject his arguments, Medlin can raise his arguments with the United

States Supreme Court. Medlin’s position fails to acknowledge that even if Texas Courts disagree

with his position, he can raise his Constitutional arguments in the United States Supreme Court.

The fact that the United Supreme Court has repeatedly refused to adopt the position argued, does

not mean he does not mean he will not have the opportunity to raise these arguments.

20.    Because Medlin has such opportunity—regardless of his ultimate chance of success—this

Honorable Court must abstain. 4




4Medlin has not alleged bad faith, harassment, or other exceptional circumstances that would
dictate to the contrary.
                                                  6
C.     Medlin’s complaint fails to state a claim.

21.    Medlin’s claim is predicated on a legal position that has been repeatedly raised and rejected

by Texas and Federal Courts and fails to state a claim upon which relief can be granted. Fed. R.

Civ. P. 12(b)(6). Medlin claims due process requires that all attorney discipline proceedings must

proceed under a “clear and convincing” standard of proof as opposed to a preponderance standard.

Courts have consistently reject this argument.

22.    The United States Supreme Court has repeatedly rejected invitations to hold that attorney

discipline proceedings and other proceedings regarding professional licenses must be conducted

under a “clear and convincing” standard to satisfy due process. Defendants have identified at least

eight cases—including three from Texas—in which litigants sought review by the Supreme Court

arguing that a disciplinary case involving a professional license must be heard under a clear and

convincing standard to satisfy due process. 5 The Supreme Court has denied the petition for writ

of certiorari in every instance. If due process required a clear and convincing standard in cases

regarding lawyer discipline or professional licenses, the Supreme Court would have so held in the

numerous times this issue has been raised over multiple decades.




5
  See Tsirelman v. Daines, 794 F.3d 310, 316 (2d Cir. 2015) (cert. denied, 136 S. Ct. 811 (2016));
In re Kerlinsky, 428 Mass. 656, 664 n.10 (1999) (cert. denied, 526 U.S. 1160 (1999)); Walwyn v.
Bd. of Prof'l Responsibility of the Supreme Court of Tennessee, 481 S.W.3d 151, 170 (Tenn. 2015)
(cert. denied 136 S. Ct. 1676 (2016)); Matter of Friedman, 196 A.D.2d 280, 295 (1994) (cert.
denied 513 U.S. 820 (1994)); Disciplinary Matter Involving Walton, 676 P.2d 1078, 1084 (Alaska
1983) (dismissed 469 U.S. 801 (1984)); Tirrez v. Comm'n for Lawyer Discipline, 2018 WL
454723, at *3 (Tex. App.—Austin Jan. 12, 2018), (cert. denied, 139 S. Ct. 275 (2018)); Crampton
v. Comm'n for Lawyer Discipline, 545 S.W.3d 593, 606 (Tex. App.—El Paso 2016) (cert. denied
138 S. Ct. 2661 (2018); reh'g denied 139 S. Ct. 46 (2018)); McInnis v. State, 618 S.W.2d 389, 397
(Tex. Civ. App.—Beaumont 1981, writ ref'd n.r.e.) (cert. denied 456 U.S. 976 (1982)).

                                                 7
23.    Likewise, in Texas, litigants have been raising—and courts have been rejecting—the same

argument urged by Medlin for decades. In addition to the Tirrez, Crampton, and McInnis cases

noted above, Texas courts have consistently rejected the very arguments offered by Medlin here. 6

24.    In addition, circuit courts of appeal have held that due process does not prohibit a

preponderance standard in lawyer discipline proceedings. Though the federal courts apply a clear

and convincing standard, reciprocal discipline cases arise where the federal courts are presented

with disciplinary judgments from state courts that employed a preponderance standard. See, e.g.,

In re Benjamin, 698 A.2d 434, 439-40 (D.C. 1997); In re Barach, 540 F.3d 82, 84-86 (1st Cir.

2008). Attorneys have argued that the federal courts should not accept the reciprocal discipline

because it violated due process. Id. Both the First Circuit and the DC Circuit have held that it

does not—specifically holding that due process does not require a clear and convincing standard,

even though the federal courts have adopted it. Id. The DC Circuit articulated its rationale for this

holding: “[The] rationale for adopting the lower standard of proof in disciplinary proceedings is

that a clear and convincing standard is required only in cases involving “the denial of personal or



6
  See Curtis v. Comm'n for Lawyer Discipline, 20 S.W.3d 227, 230 n.1 (Tex. App.—Houston [14th
Dist.] 2000, no pet.); Hamlett v. Comm'n for Lawyer Discipline, 538 S.W.3d 179, 181 (Tex.
App.—Amarillo 2017, no pet.); Reyes-Vidal v. Comm'n for Lawyer Discipline, 2010 WL 4340678,
at *2 (Tex. App.—San Antonio Nov. 3, 2010, pet. denied). Texas courts have likewise consistently
rejected the proposition that attorney discipline proceedings can be characterized as quasi-
criminal. See, e.g., Houtchens v. Mercer, 27 S.W.2d 795 (Tex. 1930) (describing the law as
“settled” with regard to the civil nature of Texas disciplinary proceedings because the Texas
Supreme Court had already overruled its own prior decision that disbarment proceedings were
criminal or quasi-criminal); Neely v. Comm’n for Lawyer Discipline, 302 S.W.3d 331, 343-44
(Tex. App.—Houston [14th Dist.] 2009, pet. denied) (holding that the exclusionary rule does not
apply in Texas disciplinary proceedings because they are not criminal or quasi-criminal in nature);
Favaloro v. Comm’n for Lawyer Discipline, 994 S.W.2d 815, 822 (Tex. App.—Dallas 1999, pet.
struck) (rejecting the argument that Texas disciplinary proceedings are quasi-criminal); Drake v.
State, 488 S.W.2d 534, 536 (Tex.Civ.App.—Dallas 1972, writ ref’d n.r.e.) (rejecting the argument
that Texas disciplinary proceedings, while governed by Rules of Civil Procedure, are quasi-
criminal pursuant to Ruffalo and rejecting the argument that a preponderance-of-evidence burden
of proof is improper).
                                                 8
liberty rights.” Benjamin, 698 A.2d at 439 (citing In re Capoccia, 59 N.Y.2d 549, 453 N.E.2d 497,

466 N.Y.S.2d 268 (1983)). “However, the privilege of practicing law, once extended, is not a

liberty interest or a personal right, but at most is a property right as to which the higher standard

of proof has not been required.” Id. As similarly noted by the First Circuit, “the Due Process

Clause is flexible, and reasonable minds can differ as to the need for elevated levels of proof in

particular situations. Viewed in this light, the use of a preponderance of the evidence standard in

bar disciplinary proceedings does not offend due process.” Barach, 540 F.3d at 85. See also, In

re Barrett, 966 A.2d 862, 863 (D.C. 2009); In re Chaganti, 144 A.3d 20, 25 (D.C. 2016) (both

affirming that due process does not require a clear and convincing standard in attorney discipline);

The Florida Bar v. Mogil, 763 So. 2d 303, 309 (Fla. 2000) (accepting reciprocal discipline from

other state even if under a lower standard of proof). This is also notable with regard to Medlin’s

argument that because other states or the federal disciplinary system assign the “clear and

convincing” standard, this must be because due process requires it. It does not.

25.    At bottom, the determination of which standard should apply is policy determination made

by the individual states.     A preponderance standard distributes the risk of an incorrect

determination equally between the attorney and the public. Disciplinary Matter Involving Walton,

676 P.2d 1078, 1085 (Alaska 1983). As stated by the Supreme Court of Tennessee,

       “We are mindful that attorneys are entitled to procedural due process and have an
       interest in avoiding suspension of their law licenses by which they earn their
       livelihood. However, we are equally mindful of the rights of [the attorney’s] clients
       and the public at large to ethical and diligent representation from lawyers licensed
       to practice in this state. This, too, is a weighty interest that must be protected.”

Walwyn v. Bd. of Prof'l Responsibility of the Supreme Court of Tennessee, 481 S.W.3d 151, 170

(Tenn. 2015). Texas has reached a similar conclusion as have a “sizeable minority” of other states.

In re Charges of Judicial Misconduct, 769 F.3d 762, 767 (D.C. Cir. 2014) (citing state laws and



                                                 9
opinions in Michigan, Utah, Arkansas, Kentucky, Maine, Massachusetts, Missouri, New York,

Tennessee, and Texas). Of course, states may provide more expansive rights under their own

constitutions and laws than the rights which are conferred by the United States Constitution.

PruneYard Shopping Center v. Robins, 447 U.S. 74, 80-81 (1980).

26.    Medlin’s chief argument relies on a tortured reading of Ruffalo v. Mahoning County Bar

Ass’n, 379 U.S. 931 (1964). In Ruffalo, the Supreme Court addressed the due process concern

attendant to a disciplinary proceeding involving disbarment. The respondent attorney was not

given full notice of the claims against him prior to the hearing as the disciplinary charges were

amended in the middle of the hearing. Id. at 546. In reversing, the Court noted that disbarment

proceedings are “adversary proceedings of a quasi-criminal nature,” and the respondent attorney

is entitled to notice prior to the hearing of the charges against him. Nowhere within Ruffalo did

the Court hold, or in any way address the standard of proof that must be applied to such hearings.

Id. at 550-51.

27.    Contrary to Medlin’s argument, though the Fifth Circuit has applied the clear and

convincing standard applicable in federal disciplinary proceedings, it has not examined the

question of whether a preponderance standard violates due process. In In re Medrano, 956 F.2d

101 (5th Cir. 1992), the Fifth Circuit held that a federal district court had applied the wrong

standard in a disbarment proceeding. Id. at 102. The decision does not implicate constitutional

principles but, rather, hinges on the fact that disciplinary proceedings in federal courts in the Fifth

Circuit require findings based on clear and convincing evidence—a standard that the district court

did not apply. See id. at 102. The opinion rests on the fact that established standards were not




                                                  10
followed, not whether a preponderance standard would violate due process. 7 The Barach court

correctly noted this when it rejected an argument similar to what Medlin offers here. Barach, 540

F.3d at 86.

28.    In sum, Medlin’s claim is subject to dismissal under Rule 12(b)(6) because it rests on a

legal position that has consistently been rejected by Texas Courts, and which the United States

Supreme Court has repeatedly declined to hold. Due process does not require attorney discipline

cases to proceed under a clear and convincing standard, and Medlin’s claim should be dismissed.

D.     Medlin does not meet the requisites for injunctive relief.

29.    Medlin has not shown that he meets the requisites for preliminary or permanent injunction.

Injunctive relief should be used “sparingly, and only . . . in clear and plain case[s].” Rizzo v.

Goode, 423 U.S. 362, 378 (1976) (citation and internal quotations omitted). “In exercising their

equitable powers federal courts must recognize “[t]he special delicacy of the adjustment to be

preserved between federal equitable power and State administration of its own law.” City of Los

Angeles v. Lyons, 461 U.S. 95, 112 (1983). To support the “extraordinary equitable remedy” of a

preliminary injunction, the plaintiff must establish four elements: “(1) a substantial likelihood of

success on the merits; (2) a substantial threat that the movant will suffer irreparable injury if the

injunction is denied; (3) that the threatened injury outweighs any damage that the injunction might




7
  Medlin also argues that the Commission took a different position regarding Ruffalo in Polk v.
State Bar of Texas before the Fifth Circuit. Polk v. State Bar of Texas, 480 F.2d 998, 1001 (5th
Cir. 1973). Regardless of the State Bar’s legal arguments to the 5th Circuit in 1973 (which were
not judicial admissions because they were not assertions of fact), Polk is significant not only
because it explicitly rejected the argument that Texas state disciplinary proceedings are quasi-
criminal but also because the Texas Supreme Court cited that rejection with approval in Evans v.
State Bar of Tex., 774 S.W.2d 656 at n.1 (Tex. 1989). In addition, the point at issue in Polk had
nothing to do with the applicable standard of proof. This argument should be disregarded.
                                                 11
cause the defendant; and (4) that the injunction will not disserve the public interest.” Jackson

Women's Health Org. v. Currier, 760 F.3d 448, 452 (5th Cir. 2014).

30.     Here, Medlin in manifestly unlikely to succeed on the merits by re-urging an argument that

has been repeatedly and recently rejected. Likewise, Medlin cannot show he will suffer and

irreparable injury if the disciplinary case proceeds. If Medlin received a disciplinary sanction that

rest on constitutionally infirm grounds, he can appeal. If Medlin’s constitutional argument

prevails, the finding and any resulting sanctions will be vacated. In this way, he would suffer no

injury that is not irreparable.

31.     Finally, the third and fourth factor weigh heavily against an injunction. The Supreme Court

of Texas and the Texas Legislature has charged the Office of the Chief Disciplinary Counsel with

the enforcement professional rules designed to the protect the public and the integrity of the legal

profession. An injunction here would not only suspend the prosecution of this case, but could

potentially affect all other pending disciplinary pending the resolution of this issue. Such would

impair the important function of regulation of the legal profession.


                                         CONCLUSION

32.     This case should be dismissed in its entirety pursuant to Fed.R.Civ.P. Rule 12(b)(1) or,

alternatively, under Fed.R.Civ.P. Rule 12(b)(6) because the Court is without jurisdiction and the

Court should abstain.

                                                      Submitted respectfully,

                                                      /s/ Matthew Greer
                                                      ___________________________
                                                      Matthew Greer
                                                      Appellate Counsel
                                                      S.D. Tex. No. 1171775
                                                      State Bar No. 24069825
                                                      Office of the Chief Disciplinary Counsel

                                                 12
                                                  STATE BAR OF TEXAS
                                                  P.O. Box 12487, Capitol Station
                                                  Austin, Texas 78711-2487
                                                  Telephone:    (512) 427-1350
                                                  Facsimile:    (512) 427-4167
                                                  Email:        mgreer@texasbar.com



                                                  /s/ Vanessa G. Windham
                                                  __________________________
                                                  Vanessa G. Windham
                                                  Assistant Disciplinary Counsel
                                                  S.D. Tex. No. 3219055
                                                  State Bar No. 24050651
                                                  Office of the Chief Disciplinary Counsel
                                                  STATE BAR OF TEXAS
                                                  4801 Woodway Drive, Suite 315-W
                                                  Houston, Texas 77056
                                                  Telephone:     (713) 758-8200
                                                  Facsimile:     (713) 758-8292
                                                  Email:         vwindham@texasbar.com

                                                  ATTORNEYS FOR DEFENDANTS



                                CERTIFICATE OF SERVICE

       I certify that on December 14, 2018, a true and correct copy of Defendants State Bar of
Texas, Commission for Lawyer Discipline, and Linda A. Acevedo’s Motion to Dismiss was
forwarded to counsel for all parties.


                                                  /s/ Vanessa G. Windham
                                                  __________________________
                                                  VANESSA G. WINDHAM




                                             13
